





---------------










CREDIT AGREEMENT

Dated as of October 7, 2015

among

NATIONAL HEALTHCARE CORPORATION,

as the Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

and

BANK OF AMERICA, N.A.

$175,000,000








--------------------------------------------------------------------------------







TABLE OF CONTENTS

Section

Page

Article 1. DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

17

1.03

Accounting Terms

17

1.04

Rounding

18

1.05

References to Agreements and Laws

18

1.06

Times of Day; Rates

18

1.07

Letter of Credit Amounts

18

Article 2. THE COMMITMENT AND CREDIT EXTENSIONS

19

2.01

Loans

19

2.02

Borrowings, Conversions and Continuations of Loans

19

2.03

Letters of Credit

20

2.04

Prepayments

25

2.05

Termination or Reduction of Commitment

25

2.06

Repayment of Loans

26

2.07

Interest

26

2.08

Commitment Fees

26

2.09

Computation of Interest and Fees

26

2.10

Evidence of Debt

27

2.11

Payments Generally

27

Article 3. TAXES, YIELD PROTECTION AND ILLEGALITY

27

3.01

Taxes

27

3.02

Illegality

28

3.03

Inability to Determine Eurodollar Rate

29

3.04

Increased Costs

29

3.05

Funding Losses

31

3.06

Requests for Compensation

31

3.07

Survival

31

Article 4. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

31

4.01

Conditions of Initial Credit Extension

31

4.02

Conditions to all Credit Extensions

33

Article 5. REPRESENTATIONS AND WARRANTIES

33

5.01

Existence, Qualification and Power; Compliance with Laws

33

5.02

Authorization; No Contravention

34

5.03

Governmental Authorization; Other Consents

34

5.04

Binding Effect

34

5.05

Financial Statements; No Material Adverse Effect

34

5.06

Litigation

35

5.07

No Default

35

5.08

Ownership of Property; Liens

35











--------------------------------------------------------------------------------







5.09

Environmental Compliance

35

5.10

Insurance

35

5.11

Taxes

35

5.12

ERISA Compliance

36

5.13

Subsidiaries

36

5.14

Margin Regulations; Investment Company Act

36

5.15

Disclosure

36

5.16

Compliance with Laws

37

5.17

Intellectual Property; Licenses, Etc

37

5.19

Perfection of Security Interests in the Collateral

37

5.20

Business Locations; Taxpayer Identification Number

37

5.21

OFAC

37

5.22

Anti-Corruption Laws

37

Article 6. AFFIRMATIVE COVENANTS

38

6.01

Financial Statements

38

6.02

Certificates; Other Information

38

6.03

Notices

39

6.04

Payment of Obligations

40

6.05

Preservation of Existence, Etc

40

6.06

Maintenance of Properties

40

6.07

Maintenance of Insurance

40

6.08

Compliance with Laws

40

6.09

Books and Records

41

6.10

Inspection Rights

41

6.11

Use of Proceeds

41

6.12

Additional Guarantors

41

6.14

Pledged Equity

41

6.15

Anti-Corruption Laws

42

Article 7. NEGATIVE COVENANTS

42

7.01

Liens

42

7.02

Investments

43

7.03

Indebtedness

44

7.04

Fundamental Changes

44

7.05

Dispositions

45

7.06

Restricted Payments

45

7.07

Change in Nature of Business

46

7.08

Transactions with Affiliates

46

7.09

Burdensome Agreements

46

7.10

Use of Proceeds

47

7.11

Equity Interests of Premier Group and Premier Plus

47

7.12

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity  47

7.13

Sanctions

47

7.14

Anti-Corruption Laws

47

7.15

Financial Covenants

47





ii







--------------------------------------------------------------------------------







Article 8. EVENTS OF DEFAULT AND REMEDIES

48

8.01

Events of Default

48

8.02

Remedies Upon Event of Default

50

8.03

Application of Funds

50

Article 9. GUARANTY

50

9.01

The Guaranty

50

9.02

Obligations Unconditional

51

9.03

Reinstatement

51

9.04

Certain Additional Waivers

52

9.05

Remedies

……………………………

……………………………52

9.06

Rights of Contribution

52

9.07

Guaranty of Payment; Continuing Guarantee

52

9.08

Keepwell

52

Article 10. MISCELLANEOUS

53

10.01

Amendments; Etc

53

10.02

Notices and Other Communications; Facsimile Copies

53

10.03

No Waiver; Cumulative Remedies

54

10.04

Attorney Costs, Expenses and Taxes

54

10.05

Indemnification; Damage Waiver

55

10.06

Payments Set Aside

56

10.07

Successors and Assigns

56

10.08

Treatment of Certain Information; Confidentiality

58

10.09

Set-off

58

10.10

Interest Rate and Loan Charge Limitations

59

10.11

Counterparts

59

10.12

Integration

59

10.13

Survival of Representations and Warranties

59

10.14

Severability

59

10.15

Governing Law; Jurisdiction; Etc

59

10.16

Waiver of Right to Trial by Jury

60

10.17

No Advisory of Fiduciary Responsibility

61

10.18

USA Patriot Act Notice

61

10.20

Subordination of Intercompany Indebtedness

61

10.20

Time of the Essence

62

10.21

Entire Agreement

62





iii







--------------------------------------------------------------------------------










SCHEDULES

5.13

Subsidiaries and Other Equity Investments

5.20(a)

Location of Chief Executive Office, Taxpayer Identification Number, Etc.

5.20(b)

Changes in Legal Name, State of Formation and Structure

7.01

Existing Liens

7.02

Existing Investments

10.02

Notice Addresses and Lending Office

EXHIBITS

Form of

A

Loan Notice

B

Note

C

Joinder Agreement

D

Compliance Certificate











iv







--------------------------------------------------------------------------------







CREDIT AGREEMENT

THIS CREDIT AGREEMENT (“Agreement”) is entered into as of October 7, 2015, among
NATIONAL HEALTHCARE CORPORATION, a Delaware corporation (the “Borrower”), the
Guarantors (defined herein) and BANK OF AMERICA, N.A., a national banking
association (the “Lender”).

The Borrower has requested that the Lender provide a revolving credit facility,
and the Lender is willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1.
DEFINITIONS AND ACCOUNTING TERMS

1.01

Defined Terms.  As used in this Agreement, the following terms shall have the
meanings set forth below:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

“Agreement” means this Credit Agreement.

“Applicable Rate” means, (a) in connection with computations of interest for
Loans and Letters of Credit, a rate per annum equal to (i) 0.40% with respect to
Base Rate Loans, (ii) 1.40% with respect to Eurodollar Rate Loans, and
(iii) 1.40% with respect to Letters of Credit, and (b) in connection with
computations of commitment fees, (i) prior to November 1, 2015, 0.25% and (ii)
on and after November 1, 2015, (A) for any day that the unused portion of the
Commitment is less than or equal to 50% of the Commitment, 0.25% and (B) for any
day that the unused portion of the Commitment is greater than 50% of the
Commitment, 0.50%.

“Approved Fund” has the meaning specified in Section 10.07(f).

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel.

“Attributable Indebtedness” means, on any date, subject to Section 1.03(b), (a) 
in respect of any capital lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.











--------------------------------------------------------------------------------







“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitment pursuant to Section 2.05 and (c) the date of termination of the
Commitment pursuant to Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Lender as its “prime
rate”, and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate set
by the Lender based upon various factors including the Lender’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by the Lender shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Management Agreement” means any agreement  that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means, with respect to any Person, an event or series of
events by which:





2







--------------------------------------------------------------------------------







(a)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)

a majority of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the Closing Date,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived by the Lender.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Lender are purported to be granted pursuant to and in
accordance with the terms of the Pledge and Security Agreement.

“Commitment” means the obligation of the Lender to make Loans and L/C Credit
Extensions hereunder in an aggregate principal amount at any one time not to
exceed $175,000,000, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable for
such period, (c) depreciation and amortization expense for such period and (d)
non-cash compensation expense and other non-cash expenses or charges arising
from the granting of stock options, stock appreciation rights or similar
arrangements.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA for the most
recently completed four fiscal quarters plus (ii) rent and lease expense for
such period minus (iii) Consolidated Maintenance Capital Expenditures for such





3







--------------------------------------------------------------------------------







period minus (iv) income taxes paid in cash during such period minus (v)
Restricted Payments other than Restricted Payments permitted under Sections
7.06(a) (other than Restricted Payments made to any Person other than the
Borrower or any of its Subsidiaries), 7.06(b), 7.06(c) and 7.06(d) for such
period to (b) Consolidated Fixed Charges for the most recently completed four
fiscal quarters.

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated Interest Charges for such period plus (b) Consolidated Scheduled
Funded Debt Payments for such period plus (c) rent and lease expense for such
period.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of:  (a) all obligations for borrowed money (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) the maximum amount available to be
drawn under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business); (d)
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by the Borrower or a Subsidiary (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by the Borrower or such Subsidiary
or is limited in recourse; (e) all Attributable Indebtedness (provided that for
purposes of this Agreement, lease obligations of the Borrower or any Subsidiary
with respect to any real property owned by a third party that is subject to HUD
Financing shall be considered an operating lease so long as the Borrower or such
Subsidiary occupies such property); (f) all obligations to purchase, redeem,
retire, defease or otherwise make any payment prior to the Maturity Date in
respect of any Equity Interests or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; (g) all Guarantees with respect to Indebtedness of the types
specified in clauses (a) through (f) above of another Person; and (h) all
Indebtedness of the types referred to in clauses (a) through (g) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Loan Party or any
Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Lease
Obligations with respect to such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed four fiscal quarters.

“Consolidated Maintenance Capital Expenditures” means for any period of four
fiscal quarters, an amount equal to $500 for each licensed bed of the Borrower
and its Subsidiaries.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income (or loss) for such period;
provided that Consolidated Net Income shall include extraordinary losses for
such period but exclude (a) extraordinary gains for such period, (b) the





4







--------------------------------------------------------------------------------







net income of any Subsidiary during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, and (c) any income (or loss) for such period of any Person
if such Person is not a Subsidiary, except that the Borrower’s equity in the net
income of any such Person for such period shall be included in Consolidated Net
Income up to the aggregate amount of cash actually distributed by such Person
during such period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness.  For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (b) shall be deemed to include the Attributable Indebtedness and (c)
shall not include any voluntary or mandatory prepayments.

“Consolidated Tangible Net Worth” means, as of any date of determination, the
sum of (a) consolidated shareholders’ equity of the Borrower and its
Subsidiaries as of that date minus (b) the value of intangible assets of the
Borrower and its Subsidiaries as of that date, including customer lists,
goodwill, IP Rights, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs; plus
(c) to the extent reducing consolidated shareholders’ equity, non-cash
equity-based employee compensation expense occurring subsequent to June 30,
2015.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Credit Extension” means each of the following: (a) a borrowing of a Loan and
(b) an L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.





5







--------------------------------------------------------------------------------







“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States or the District of Columbia.

“Eligible Assignee” has the meaning specified in Section 10.07(f).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests”  means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation, including
partnership interests, limited liability company interests and membership
interests, and any and all warrants, rights or options to purchase or other
arrangements or rights to acquire any of the foregoing, whether voting or
nonvoting, and whether or not such share, warrants, options, rights or other
interests are outstanding on any date of determination.

“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class of equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, and (d) any issuance by the Borrower of its Equity Interests as
consideration for an acquisition.  The term “Equity Issuance” shall not be
deemed to include any Disposition.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a





6







--------------------------------------------------------------------------------







cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent
to terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition that
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a)

for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate approved by the Lender, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Lender from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b)

for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR at approximately 11:00 a.m., London time,
determined two Business Days prior to such date, for U.S. Dollar deposits with a
term of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Lender in connection herewith, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Lender, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Lender and (ii) if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest based on the Eurodollar
Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Grantors” means City Corporation, a Tennessee corporation.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 9.08 and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is or becomes illegal.





7







--------------------------------------------------------------------------------







“Facility” means a nursing home, home healthcare, home care, long term
rehabilitation, assisted living, outpatient rehabilitation, senior living,
senior care or hospice facility, a rehabilitation facility operated in
partnership with a sports medicine healthcare provider, skilled nursing
facility, independent living facility or memory care unit.  A “Facility” shall
also be deemed to include any campus which contains one or more the foregoing
facilities on one campus under common ownership.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Fee Letter” means the letter agreement dated as of Closing Date between the
Borrower and the Lender.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Lender on such day on such transactions as
determined by the Lender.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” has the meaning specified in Section 10.07(f).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” means, individually and collectively, (a) the Subsidiaries of the
Borrower identified as a Guarantor on the signature pages hereto, together with
each other Person that hereafter becomes a Guarantor in accordance with the
terms and conditions of this Agreement, including Section 6.12, (b) with respect
to (i) Obligations under any Secured Hedge Agreement, (ii) Obligations under any
Secured Cash Management Agreement and (iii) any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 9.01 and 9.08) under the
Guaranty, the Borrower and (c) the successors and permitted assigns of the
foregoing.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to





8







--------------------------------------------------------------------------------







purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranty” mean the Guaranty made by the Guarantors under Article IX in favor of
the Lender and the other holders of the Obligations.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“HUD Financing” means Indebtedness of any Person (including any Single Asset
Nursing Home Subsidiary) that is insured by the Federal Housing Administration,
an organizational unit of the United States Department of Housing and Urban
Development.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means any Subsidiary that does not have as of the date
of determination (a) revenues in excess of $250,000 for the period of the four
fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 6.01(a) or (b), or (b) property with an
aggregate fair market value in excess of $500,000.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)

all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)

net obligations of such Person under any Swap Contract;





9







--------------------------------------------------------------------------------







(d)

all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

(e)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)

capital leases and Synthetic Lease Obligations (provided that for purposes of
this Agreement, lease obligations of the Borrower or any Subsidiary with respect
to any real property owned by a third party that is subject to HUD Financing
shall be considered an operating lease so long as the Borrower or such
Subsidiary occupies such property);

(g)

all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:

(i)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)

any Interest Period pertaining to a Eurodollar Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically





10







--------------------------------------------------------------------------------







corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(iii)

no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit C executed and delivered by a Required Guarantor in accordance with the
provisions of Section 6.12 or any other documents as the Lender shall deem
appropriate for such purpose.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
unreimbursed drawings under all Letters of Credit.

“Lending Office” means the office or offices of the Lender described as such on
Schedule 10.02, or such other office or offices as the Lender may from time to
time notify the Borrower.

“Letter of Credit” means a standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title





11







--------------------------------------------------------------------------------







retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Liquidity” means, as of any date of determination, (a) all cash and cash
equivalents of the Loan Parties on such date that (i) do not appear (or would
not be required to appear) as “restricted” on a consolidated balance sheet of
the Borrower and (ii) are not subject to a Lien (other than Liens of the type
described in Sections 7.01(a) and (c)) plus (b) the aggregate availability under
the Commitment.

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, any Note, the Pledge and Security
Agreement, each Joinder Agreement, any Letter of Credit, Letter of Credit
Application and the Fee Letter, but specifically excluding Secured Hedge
Agreements and any Secured Cash Management Agreements.

“Loan Notice” means a notice of (a) a borrowing of a Loan, (b) a conversion of a
Loan from one Type to the other, or (c) a continuation of a Eurodollar Rate Loan
as the same Type, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Lender (including any form on an electronic platform or electronic
transmission system as shall be approved by the Lender), appropriately completed
and signed by a Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Lender under any Loan Document or a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Maturity Date” means October 7, 2020; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Equity Issuance,
net of (a) direct costs incurred in connection therewith (including legal,
accounting and investment banking fees, and sales commissions) and (b) taxes
paid or payable as a result thereof; it being understood that “Net Cash
Proceeds” shall include any cash or cash equivalents received upon the sale or
other disposition of any non-cash consideration received by any Loan Party or
any Subsidiary in any Equity Issuance.

“NHC/OP” means NHC/OP, L.P., a Delaware limited partnership.

 “Note” means a promissory note made by the Borrower in favor of the Lender
evidencing Loans made by the Lender, substantially in the form of Exhibit B.





12







--------------------------------------------------------------------------------







“Obligations” means, with respect to each Loan Party (i) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit and (ii) all obligations of any Loan Party arising under Secured Cash
Management Agreements or Secured Hedge Agreements, in each case identified in
clauses (i) and (ii) whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 “Organization Documents” means, (a) with respect to any corporation, the
charter, certificate of incorporation or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Participant” has the meaning specified in Section 10.07(c).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Liens” means Liens permitted by Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.





13







--------------------------------------------------------------------------------







“Pledge and Security Agreement” means the Pledge and Security Agreement made by
the Loan Parties in favor of the Lender dated as of the date hereof.

“Premier Group” means Premier Group Insurance Company, a Tennessee corporation.

“Premier Plus” means Premier Plus Insurance Company, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 7.15, such transaction
(including the incurrence of any Indebtedness therewith) shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which financial statements were
required to be delivered pursuant to Section 6.01(a) or 6.01(b).  In connection
with the foregoing, (a) with respect to any Disposition, (i) income statement
and cash flow statement items (whether positive or negative) attributable to the
property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (ii) Indebtedness which is
retired shall be excluded and deemed to have been retired as of the first day of
the applicable period and (b) with respect to any acquisition, (i) income
statement and cash flow statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement and cash flow statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Lender and (ii) any
Indebtedness incurred or assumed by any Loan Party or any Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.  

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act, or any regulations promulgated
thereunder, and can cause another Person to qualify as an “eligible contract
participant” at such time by entering a keepwell under Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means  (a) with respect to a borrowing,
conversion or continuation of a Loan, a Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.

“Required Guarantor” means (i) each Guarantor identified on the signature pages
hereto and (ii) each existing and future direct and indirect Domestic Subsidiary
of the Borrower other than (a) Premier Group, (b) Premier Plus, (c) any
Single-Asset Nursing Home Subsidiary and (d) any Immaterial Subsidiary.  

“Responsible Officer” means (i) for the Borrower, its chief executive officer,
president, senior vice president and controller, senior vice president and
treasurer or secretary, (ii) for each other Loan Party, its chief executive
officer, president, chief financial officer, chief accounting officer,
treasurer,





14







--------------------------------------------------------------------------------







assistant treasurer or secretary, as applicable, and (iii) solely for purposes
of notices given pursuant to Article 2, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Lender, or any other officer or employee of the applicable Loan Party
designated in or pursuant to an agreement between the applicable Loan Party and
the Lender.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership or other action on the part of such Loan
Party, and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.  To the extent requested by the Lender, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance satisfactory to the Lender.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
the Borrower or any Subsidiary of the Borrower and the Lender or an Affiliate of
the Lender.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI or VII between the
Borrower or any Subsidiary of the Borrower and the Lender or an Affiliate of the
Lender.

“Single-Asset Nursing Home Subsidiary” shall mean a Subsidiary that owns,
leases, operates or manages a single Facility and that has no other material
assets other than those that relate solely and directly to the ownership,
leasing, operation or management, as applicable, of that Facility.

“Specified Loan Party” has the meaning specified in Section 9.08.

“Specified Redemption” has the meaning set forth in Section 7.06(d).

 “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or





15







--------------------------------------------------------------------------------







forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called “synthetic” lease, including any off balance sheet or tax
retention lease that would be characterized as, or under GAAP would receive the
same accounting treatment as, a so-called “synthetic” lease, or (b) an agreement
for the use or possession of property creating obligations that do not appear on
the balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Threshold Amount” means $12,500,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Uninsured Liabilities” shall mean any losses, damages, costs, expenses or
liabilities (including any losses, damages, costs, expenses or liabilities
resulting from property damage or casualty, general liability, professional
liability, workers’ compensation and business interruption claims) incurred by
the Borrower or any Subsidiary that are not covered by insurance but with
respect to which insurance coverage is available to Persons engaged in the same
or similar business as the Borrower and its Subsidiaries.





16







--------------------------------------------------------------------------------







“United States” and “U.S.” mean the United States of America.

1.02

Other Interpretive Provisions.  With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a)

The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.

(b)

(i)

The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(ii)

Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.

(iii)

The terms “include”, “includes” and “including” are by way of example and not
limitation.

(iv)

The word “will” shall be construed to have the same meaning and effect as the
word “shall”.

(v)

Unless the context clearly indicates otherwise, the disjunctive “or” includes
the conjunctive “and”.

(vi)

The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

(vii)

The words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.

(c)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”

(d)

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03

Accounting Terms.  

(a)

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Loan





17







--------------------------------------------------------------------------------







Parties and their Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b)

If at any time any change in GAAP (including the adoption of IFRS) would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Lender shall so request, the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Lender), provided that until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Lender financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c)

Calculations.  Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 7.15 shall be
made on a Pro Forma Basis with respect to (i) any Disposition of all of the
Equity Interests of, or all or substantially all of the assets of, a Subsidiary,
(ii) any Disposition of a line of business or division of any Loan Party or
Subsidiary, or (iii) any acquisition, in each case, occurring during the
applicable period.

1.04

Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05

References to Agreements and Laws.  Unless otherwise expressly provided herein,
(a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document, and (b) references to any Law shall refer to such law as
in effect from time to time and shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Law.

1.06

Times of Day; Rates.  Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).  The Lender does not warrant, nor accept responsibility, nor shall
the Lender have any liability with respect to the administration, submission or
any other matter related to the rates in the definition of “Eurodollar Rate” or
with respect to any comparable or successor rate thereto.

1.07

Letter of Credit Amounts.  Unless otherwise specified, all references herein to
the amount of a Letter of Credit at any time shall be deemed to mean the stated
amount of such Letter of Credit after giving effect to all increases thereof
contemplated by such Letter of Credit or the Letter of Credit Application
therefor.





18







--------------------------------------------------------------------------------







ARTICLE 2.
THE COMMITMENT AND CREDIT EXTENSIONS

2.01

Loans.  Subject to the terms and conditions set forth herein, the Lender agrees
to make loans (each such loan, a “Loan”) to the Borrower from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of the Commitment; provided, however,
that after giving effect to any borrowing, the Total Outstandings shall not
exceed the Commitment.  Within the limits of the Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this Section 2.01.
 A Loan may be a Base Rate Loan or a Eurodollar Rate Loan, as further provided
herein.

2.02

Borrowings, Conversions and Continuations of Loans.  

(a)

Each borrowing, each conversion of a Loan from one Type to the other, and each
continuation of a Eurodollar Rate Loan shall be made upon the Borrower’s
irrevocable notice to the Lender, which may be given by: (x) telephone or (y) a
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Lender of a Loan Notice.  Each such Loan Notice must be
received by the Lender not later than 12:00 noon (i) three Business Days prior
to the requested date of any borrowing of, conversion to or continuation of a
Eurodollar Rate Loan or of any conversion of a Eurodollar Rate Loan to a Base
Rate Loan, and (ii) on the requested date of any borrowing of a Base Rate Loan.
 Notwithstanding anything to the contrary contained herein, but subject to the
provisions of Section 9.02(d), any such telephonic notice may be given by an
individual who has been authorized in writing to do so by a Responsible Officer
of the Borrower.  Each such telephonic notice must be confirmed promptly by
delivery to the Lender of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Each borrowing of, conversion
to or continuation of a Eurodollar Rate Loan shall be in a principal amount of
$250,000 or a whole multiple of $50,000 in excess thereof.  Except as provided
in Section 2.03(c), each borrowing of or conversion to a Base Rate Loan shall be
in a principal amount of $100,000 or a whole multiple of $50,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a borrowing, a conversion of a Loan from
one Type to the other, or a continuation of a Eurodollar Rate Loan, (ii) the
requested date of the borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of the Loan to be
borrowed, converted or continued, (iv) the Type of Loan to be borrowed or to
which an existing Loan is to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loan shall be made
as, or converted to, a Eurodollar Rate Loan with a term of one month.  Any such
automatic conversion to a Base Rate Loan shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loan.  If the Borrower requests a borrowing of, conversion to, or
continuation of a Eurodollar Rate Loan in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b)

Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if a borrowing is the initial Credit Extension, Section 4.01), the Lender shall
make the proceeds of each Loan available to the Borrower either by (i) crediting
the account of the Borrower on the books of the Lender with the amount of such
proceeds or (ii) wire transfer of such proceeds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower; provided, however, that if on the date of the Loan Notice with respect
to such





19







--------------------------------------------------------------------------------







borrowing is given, there are drawings under Letters of Credit that have not
been reimbursed by the Borrower, then the proceeds of such borrowing shall be
applied, first, to the payment in full of any such unreimbursed drawings, and
second, to the Borrower as provided above.

(c)

Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loan may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Lender.

(d)

The Lender shall promptly notify the Borrower of the interest rate applicable to
any Interest Period for a Eurodollar Rate Loan upon determination of such
interest rate.  The determination of the Eurodollar Rate by the Lender shall be
conclusive in the absence of manifest error.

(e)

After giving effect to all borrowings, all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than thirty Interest Periods in effect.

2.03

Letters of Credit.

(a)

The Letter of Credit Commitment.

(i)

Subject to the terms and conditions set forth herein, the Lender agrees (A) from
time to time on any Business Day during the period from the Closing Date until
the Letter of Credit Expiration Date, to issue Letters of Credit for the account
of the Borrower or a Subsidiary specified by the Borrower, and to amend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(B) to honor drafts under the Letters of Credit; provided that the Lender shall
not be obligated to make any L/C Credit Extension with respect to any Letter of
Credit if as of the date of such L/C Credit Extension, (y) the Total
Outstandings would exceed the Commitment or (z) the Outstanding Amount of the
L/C Obligations would exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso of the preceding sentence.
 Within the foregoing limits, and subject to the terms and conditions hereof,
the Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii)

The Lender shall be under no obligation to issue any Letter of Credit if:

(A)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the Lender from issuing such Letter
of Credit, or any Law applicable to the Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Lender shall prohibit, or request that the Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which the Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Lender any unreimbursed loss, cost or expense that was





20







--------------------------------------------------------------------------------







not applicable on the Closing Date and that the Lender in good faith deems
material to it;

(B)

subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension;

(C)

the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date (unless the requested Letter of Credit will be Cash
Collateralized);

(D)

the issuance of such Letter of Credit would violate one or more policies of the
Lender; or

(E)

such Letter of Credit is in an initial amount less than $100,000, or is to be
used for a purpose other than general corporate purposes of the Borrower and its
Subsidiaries or is to be denominated in a currency other than Dollars.

(iii)

The Lender shall be under no obligation to amend any Letter of Credit if (A) the
Lender would have no obligation at such time to issue such Letter of Credit in
its amended form under the terms hereof, or (B) the beneficiary of such Letter
of Credit does not accept the proposed amendment to such Letter of Credit.

(b)

Procedures for Issuance and Amendment of Letters of Credit.

(i)

Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the Lender in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such L/C Application must be received by the Lender not later
than 12:00 noon, at least two Business Days (or such later date and time as the
Lender may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Lender: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the Lender may require.  In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Lender (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the Lender may require.

(ii)

Upon the Lender’s determination that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the Lender shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Lender’s usual and
customary business practices.





21







--------------------------------------------------------------------------------







(iii)

If the Borrower so requests in any applicable Letter of Credit Application, the
Lender may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Lender to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the Lender, the Borrower shall
not be required to make a specific request to the Lender for any such extension;
provided, however, that the Lender shall not permit any such extension if it has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.

(iv)

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the Borrower a true and complete copy
of such Letter of Credit or amendment.

(c)

Drawings and Reimbursements.

(i)

Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Lender shall notify the Borrower
thereof.  Not later than 12:00 noon on the date of any payment by the Lender
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse the Lender in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the Lender, the Borrower shall be deemed to have
requested a borrowing of a Base Rate Loan to be disbursed on the Honor Date in
an amount equal to the amount of such unreimbursed drawing, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Commitment and the conditions set forth in Section 4.02 (other than the delivery
of a Loan Notice).

(ii)

If the Borrower fails to reimburse the Lender for any drawing under any Letter
of Credit (whether by means of a borrowing or otherwise), such unreimbursed
amount shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.

(d)

Obligations Absolute.  The obligation of the Borrower to reimburse the Lender
for each drawing under each Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto;

(ii)

the existence of any claim, counterclaim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of
such





22







--------------------------------------------------------------------------------







Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Lender or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

(iii)

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(iv)

any payment by the Lender under such Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit; or any payment made by the Lender under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

(v)

waiver by the Lender of any requirement that exists for the Lender’s protection
and not the protection of the Borrower or any waiver by the Lender which does
not in fact materially prejudice the Borrower;

(vi)

honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vii)

any payment made by the Lender in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP; or

(viii)

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender.  The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.

(e)

Role of Lender.  The Borrower agrees that, in paying any drawing under a Letter
of Credit, the Lender shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the Lender, any of its Affiliates, any of the respective officers, directors,
employees, agents or attorneys-in-fact of the Lender and its Affiliates, nor any





23







--------------------------------------------------------------------------------







of the respective correspondents, participants or assignees of the Lender shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(d); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the Lender, and
the Lender may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower that the Borrower proves were caused by the Lender’s willful misconduct
or gross negligence or the Lender’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Lender shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The Lender may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(f)

Cash Collateral.  Upon the request of the Lender, (i) if the Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has not been reimbursed on the applicable Honor Date (whether by means of a
borrowing or otherwise), or (ii) if, as of the Letter of Credit Expiration Date,
any Letter of Credit may for any reason remain outstanding and partially or
wholly undrawn, the Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the applicable Honor Date or the Letter of
Credit Expiration Date, as the case may be).  For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Lender, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Lender.  Derivatives of
such term have corresponding meanings.  The Borrower hereby grants to the Lender
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at the Lender.

(g)

Applicability of ISP and UCP.  Unless otherwise expressly agreed by the Lender
and the Borrower when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP”) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, the Lender shall not be
responsible to the Borrower for, and the Lender’s rights and remedies against
the Borrower shall not be impaired by, any action or inaction of the Lender’s
required or permitted under any Law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the Lender’s or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such Law or practice.





24







--------------------------------------------------------------------------------







(h)

Letter of Credit Fees.  The Borrower shall pay to the Lender a Letter of Credit
fee for each Letter of Credit equal to the Applicable Rate times the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit).  Such letter
of credit fees shall be computed on a quarterly basis in arrears.  Such letter
of credit fees shall be due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(i)

Documentary and Processing Charges Payable to Lender.  The Borrower shall pay to
the Lender the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Lender relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j)

Conflict with Letter of Credit Application.  In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(k)

Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding  hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Lender hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.




2.04

Prepayments.  

(a)

The Borrower may, upon notice to the Lender, at any time or from time to time
voluntarily prepay any Loan in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Lender not later than
12:00 noon (A) three Business Days prior to any date of prepayment of a
Eurodollar Rate Loan, and (B) on the date of prepayment of a Base Rate Loan;
(ii) any prepayment of a Eurodollar Rate Loan shall be in a principal amount of
 $250,000 or a whole multiple of $50,000 in excess thereof; and (iii) any
prepayment of a Base Rate Loan shall be in a principal amount of $100,000 or a
whole multiple of $50,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loan(s) to be
prepaid.  If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.

(b)

If for any reason the Total Outstandings at any time exceed the Commitment then
in effect, the Borrower shall immediately prepay Loans or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.04(b) unless after the prepayment in full
of the Loans the Total Outstandings exceed the Commitment then in effect.

2.05

Termination or Reduction of Commitment.  The Borrower may, upon notice to the
Lender, terminate the Commitment, or from time to time permanently reduce the
Commitment; provided





25







--------------------------------------------------------------------------------







that (i) any such notice shall be received by the Lender not later than 12:00
noon, five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $250,000 or any whole
multiple of $50,000 in excess thereof, (iii) the Borrower shall not terminate or
reduce the Commitment if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Commitment, and
(iv) if, after giving effect to any reduction of the Commitment, the Letter of
Credit Sublimit exceeds the amount of the Commitment, such Sublimit shall be
automatically reduced by the amount of such excess. Any fees accrued until the
effective date of any termination of the Commitment shall be paid on the
effective date of such termination.

2.06

Repayment of Loans.  The Borrower shall repay to the Lender on the Maturity Date
the aggregate principal amount of Loans outstanding on such date.

2.07

Interest.

(a)

Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)

If any amount payable by the Borrower under any Loan Document is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.  Furthermore,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c)

Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.08

Commitment Fees:.  In addition to certain fees described in subsections (h) and
(i) of Section 2.03, the Borrower shall pay to the Lender a commitment fee equal
to the Applicable Rate times the actual daily amount by which the Commitment
exceeds the Total Outstandings.  The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article 4 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date.  The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

2.09

Computation of Interest and Fees.  All computations of interest for Base Rate
Loans when the Base Rate is determined by the Lender’s “prime rate” shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of fees and interest





26







--------------------------------------------------------------------------------







shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one day.

2.10

Evidence of Debt.  The Credit Extensions made by the Lender shall be evidenced
by one or more accounts or records maintained by the Lender in the ordinary
course of business.  The accounts or records maintained by the Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lender to the Borrower and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a Note, which shall evidence the Lender’s Loans in
addition to such accounts or records.  The Lender may attach schedules to the
Note and endorse thereon the date, Type, amount and maturity of each Loan and
payments with respect thereto.

2.11

Payments Generally.  

(a)

All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender at the applicable Lending Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  All payments received by the Lender after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b)

If any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(c)

Nothing herein shall be deemed to obligate the Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
the Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

ARTICLE 3.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01

Taxes.  

(a)

Any and all payments by the Borrower to or for the account of the Lender under
any Loan Document shall be made free and clear of and without deduction for any
and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, excluding taxes imposed on or measured by its overall net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Lender is organized or maintains a lending office (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”).  If the
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to the Lender, (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Lender receives an amount equal to





27







--------------------------------------------------------------------------------







the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Lender the original or a certified
copy of a receipt evidencing payment thereof.

(b)

In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies that arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c)

If the Borrower shall be required to deduct or pay any Taxes or Other Taxes from
or in respect of any sum payable under any Loan Document to the Lender, the
Borrower shall also pay to the Lender, at the time interest is paid, such
additional amount that the Lender specifies is necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Lender would have received if such Taxes or
Other Taxes had not been imposed.

(d)

The Borrower agrees to indemnify the Lender for (i) the full amount of Taxes and
Other Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Lender,
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 Payment under this subsection (d) shall be made within 30 days after the date
the Lender makes a demand therefor.

3.02

Illegality.  If the Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the Lender or
its Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by the Lender to the Borrower, (i) any
obligation of the Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (ii) if
such notice asserts the illegality of the Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on Base Rate Loans, shall, if
necessary to avoid such illegality, be determined by the Lender without
reference to the Eurodollar Rate component of the Base Rate, in each case until
the Lender notifies the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from the Lender, prepay or, if applicable, convert all
Eurodollar Rate Loans to Base Rate Loans, either on the last day of the Interest
Period therefor, if the Lender may lawfully continue to maintain such Eurodollar
Rate Loans to such day, or immediately, if the Lender may not lawfully continue
to maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of the Lender determining or charging interest rates based upon the
Eurodollar Rate, the Lender shall during the period of such suspension compute
the Base Rate without reference to the Eurodollar Rate component thereof until
it is no longer illegal for the Lender to determine or charge interest rates
based upon the Eurodollar Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 The Lender agrees to designate a different Lending Office if such





28







--------------------------------------------------------------------------------







designation will avoid the need for such notice and will not, in the good faith
judgment of the Lender, otherwise be materially disadvantageous to the Lender.

3.03

Inability to Determine Eurodollar Rate.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,  (a)  the
Lender determines that (i) Dollar deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount and Interest Period
of such Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan  or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a)(i) above,
“Impacted Loans”), or (b) the Lender determines that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lender of funding such Eurodollar Rate Loan, the Lender will promptly so notify
the Borrower.  Thereafter, (x) the obligation of the Lender to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Lender revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if the Lender has made the determination
described in clause (a)(i) of this section, the Lender, in consultation with the
Borrower, may establish an alternative interest rate for the Impacted Loans,  in
which case such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Lender revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Lender notifies the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to the Lender of funding the Impacted
Loans, or (3) the Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of the Lender to do any of the
foregoing and provides the Lender and the Borrower written notice thereof.

3.04

Increased Costs.

(a)

Increased Costs Generally.  If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, the Lender (except any
reserve requirement reflected in the Eurodollar Rate);

(ii)

subject the Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit or any Eurodollar Rate Loan, or change the basis
of taxation of payments to the Lender in respect thereof (except for Taxes or
Other Taxes as to which Section 3.01 shall govern); or





29







--------------------------------------------------------------------------------







(iii)

impose on the Lender or the London interbank market any other condition, cost or
expense affecting this Agreement or any Eurodollar Rate Loans or Letters of
Credit;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to the Lender of issuing or maintaining any
Letter of Credit (or of maintaining its obligation to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by the Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of the Lender, the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender for such additional costs
incurred or reduction suffered.

(b)

Capital Requirements.  If the Lender determines that any Change in Law affecting
the Lender, or any Lending Office of the Lender or the Lender’s holding company,
regarding capital requirements has or would have the effect of reducing the rate
of return on the capital of the Lender or the Lender’s holding company as a
consequence of this Agreement, the Commitment, the Loans or Letters of Credit to
a level below that which the Lender or the Lender’s holding company could have
achieved but for such Change in Law (taking into consideration the policies of
the Lender and the Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender or the Lender’s holding company
for any such reduction suffered.

(c)

Certificates for Reimbursement.  A certificate of the Lender setting forth the
amount or amounts necessary to compensate the Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay the Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)

Delay in Requests.  Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e)

Reserves on Eurodollar Rate Loans.  The Borrower shall pay to the Lender, as
long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice of such
additional interest or costs from the Lender.  If the Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.





30







--------------------------------------------------------------------------------







3.05

Funding Losses.  Upon demand of the Lender from time to time, the Borrower shall
promptly compensate the Lender for and hold the Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a)

any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b)

any failure by the Borrower (for a reason other than the failure of the Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Borrower,

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
 The Borrower shall also pay any customary administrative fees charged by the
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan at the Eurodollar Rate used in determining the Eurodollar Rate for
such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

3.06

Requests for Compensation.  A certificate of the Lender claiming compensation
under this Article 3 and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error.  In
determining such amount, the Lender may use any reasonable averaging and
attribution methods.  Failure or delay on the part of the Lender to demand
compensation  pursuant to this Article 3 shall not constitute a waiver of
Lender’s right to demand such compensation; provided, however, that the Borrower
shall not be required to compensate the Lender under this Article 3 for any
amounts incurred more than six (6) months prior to the date the Lender notifies
the Borrower of its claim for such compensation, but if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.

3.07

Survival.  Subject to Section 3.06, all of the Borrower’s obligations under this
Article 3 shall survive termination of the Commitment and repayment of all
Obligations hereunder.

ARTICLE 4.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01

Conditions of Initial Credit Extension.  The obligation of the Lender to make
its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a)

The Lender’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Lender and its legal counsel:

(i)

executed counterparts of this Agreement and the Pledge and Security Agreement,
sufficient in number for distribution to the Lender and the Borrower;





31







--------------------------------------------------------------------------------







(ii)

if requested by the Lender, a Note executed by the Borrower;

(iii)

such certificates of resolutions or other action, incumbency certificates or
other certificates of Responsible Officers of each Loan Party as the Lender may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;

(iv)

copies of the Organization Documents of each Loan Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(v)

such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed and is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(vi)

favorable opinions of counsel to the Loan Parties, addressed to the Lender, as
to the matters concerning the Loan Parties and the Loan Documents as the Lender
may reasonably request;

(vii)

a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by any Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(viii)

a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(ix)

evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and

(x)

such other assurances, certificates, documents, consents or opinions as the
Lender reasonably may require.

(b)

The Loan Parties shall have taken all actions necessary to perfect the security
interests of the Pledge and Security Agreement in the Collateral, including the
delivery to the Lender of instruments and certificates as contemplated thereby,
and shall have provided to the Lender evidence satisfactory to the Lender and
its legal counsel confirming that the security interests of the Lender in the
Collateral pursuant to the Pledge and Security Agreement are first





32







--------------------------------------------------------------------------------







priority security interests, subject only to Permitted Liens, including the
filing of any UCC financing statements in the appropriate jurisdictions.

(c)

All of the existing Indebtedness for borrowed money of the Borrower and its
Subsidiaries (other than Indebtedness permitted to exist pursuant to Section
7.03) shall be repaid in full and all security interests related thereto shall
be terminated on or prior to the Closing Date.

(d)

The Borrower shall have paid to the Lender all fees required under the Fee
Letter.

(e)

The Borrower shall have paid all Attorney Costs of the Lender to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Lender).

4.02

Conditions to all Credit Extensions.  The obligation of the Lender to make any
Credit Extension is subject to the following conditions precedent:

(a)

The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document, or that are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)

No Default shall exist, or would result from such proposed Credit Extension.

(c)

The Lender shall have received a Request for Credit Extension in accordance with
the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of a Loan to the other Type or a continuation of a Eurodollar Rate
Loan) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE 5.
REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lender that:

5.01

Existence, Qualification and Power; Compliance with Laws.  

(a)

Each Loan Party (i) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (ii) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (A) own its assets and carry on its business and
(B) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (iii) is duly qualified and is licensed and in good
standing under the Laws of





33







--------------------------------------------------------------------------------







each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (iv) is in
compliance with all Laws; except in each case referred to in clauses (ii)(A),
(iii) or (iv), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(b)

Each Subsidiary of the Borrower that is not a Loan Party (i) is a corporation,
partnership or limited liability company duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
own its assets and carry on its business, (iii) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (iv) is in compliance with all Laws;
except in each case referred to in clauses (ii), (iii) or (iv), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02

Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (i) any Contractual
Obligation to which such Person is a party or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

5.03

Governmental Authorization; Other Consents.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04

Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05

Financial Statements; No Material Adverse Effect.  

(a)

The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b)

The unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated June 30, 2015, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and the results of their operations
for the





34







--------------------------------------------------------------------------------







period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c)

Since the date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06

Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07

No Default.  Neither the Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08

Ownership of Property; Liens.  Each of the Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Permitted
Liens.

5.09

Environmental Compliance.   The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law against their respective businesses, operations and
properties, and as a result thereof the Borrower has reasonably concluded that
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10

Insurance.  The properties and business of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies in such amounts
(after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are (a) customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates, and
(b) necessary to ensure that Uninsured Liabilities of the Borrower or any
Subsidiary are not reasonably likely to result in a Material Adverse Effect.

5.11

Taxes.  The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.  There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.  Neither the Borrower nor any Subsidiary is party to any tax
sharing agreement.





35







--------------------------------------------------------------------------------







5.12

ERISA Compliance.  (a)  Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state Laws.
 Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Borrower, nothing has occurred that would prevent,
or cause the loss of, such qualification.  The Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code.

(b)

There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)

(i)  No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred that, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

5.13

Subsidiaries.  As of the Closing Date, the Borrower has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13 and has no equity
investments in any other Person other than those specifically disclosed in
Part (b) of Schedule 5.13.  Part (a) of Schedule 5.13 identifies each Subsidiary
as an Single-Asset Nursing Home Subsidiary, an Immaterial Subsidiary or a
Guarantor.  The organizational structure of the Borrower and its Subsidiaries is
in all material respects as described in Schedule 5.13, including the
jurisdiction of organization, number of shares of each class of Equity Interests
outstanding, and number and percentage of outstanding shares of each class owned
(directly or indirectly) by any Loan Party or any Subsidiary.  The outstanding
Equity Interests or each Subsidiary of any Loan Party are validly issued, fully
paid and non-assessable.

5.14

Margin Regulations; Investment Company Act.  

(a)

The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)

None of the Borrower, any Person Controlling the Borrower, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15

Disclosure.  The Borrower has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated





36







--------------------------------------------------------------------------------







hereby and the negotiation of this Agreement or delivered hereunder (as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16

Compliance with Laws.  Each of the Borrower and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17

Intellectual Property; Licenses, Etc.  The Borrower and its Subsidiaries own, or
possess the right to use, all material trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person.  To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, that, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

5.18

Certain Subsidiaries  None of NHC Delaware Investments Inc., a Delaware
corporation, NHC Healthcare/Lake City, Inc., a Florida corporation, and NHC
Healthcare/Pensacola, Inc., a Florida corporation, owns any Subsidiary Equity
(as defined in the Pledge and Security Agreement).

5.19

Perfection of Security Interests in the Collateral.  The Pledge and Security
Agreement creates valid security interests in, and Liens on, the Collateral
purported to be covered thereby, which security interests and Liens are
currently perfected security interests and Liens, prior to all other Liens other
than Permitted Liens.

5.20

Business Locations; Taxpayer Identification Number.  Set forth on Schedule
5.20(a) is the jurisdiction of organization, chief executive office, exact legal
name, U.S. tax payer identification number and organizational identification
number of each Loan Party as of the Closing Date.  Except as set forth on
Schedule 5.20(b), no Loan Party has during the five years preceding the Closing
Date (i) changed its legal name, (ii) changed its state of formation or (iii)
been party to a merger, consolidation or other change in structure.

5.21

OFAC.  None of the Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by, any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.

5.22

Anti-Corruption Laws.





37







--------------------------------------------------------------------------------







The Borrower and its Subsidiaries have conducted their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

ARTICLE 6.
AFFIRMATIVE COVENANTS

So long as the Commitment shall be in effect, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03, 6.11 and 6.13) cause each
Subsidiary to:

6.01

Financial Statements.  Deliver to the Lender, in form and detail satisfactory to
the Lender:

(a)

as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or, if earlier, within five (5) days after the
filing with the SEC of the Borrower’s Annual Report on Form 10-K for such fiscal
year), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Lender, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit; and

(b)

as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower (or, if
earlier, within five (5) days after the filing with the SEC of the Borrower’s
Quarterly Report on Form 10-Q for such period), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02

Certificates; Other Information.  Deliver to the Lender, in form and detail
satisfactory to the Lender:

(a)

promptly after any request by the Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit





38







--------------------------------------------------------------------------------







committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower or any Subsidiary, or
any audit of any of them;

(b)

concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower which shall include such supplements to Schedules 5.13, 5.20(a) and
5.20(b), as are necessary such that, as supplemented, such Schedules would be
accurate and complete as of the date of such Compliance Certificate (which
delivery may, unless the Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(c)

not later than 60 days after the beginning of each fiscal year of the Borrower,
commencing with the fiscal year beginning January 1, 2016, an annual budget of
the Borrower and its Subsidiaries;

(d)

promptly after the same are available, copies of each annual report, quarterly
report, proxy statement, financial statement or other report or communication
sent to the stockholders of the Borrower;

(e)

promptly after the same are available, and in any event within five days after
the date filed with the SEC, copies of all annual, quarterly, regular, periodic
and special reports and registration statements that the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities and
Exchange Act of 1934, and not otherwise required to be delivered to the Lender
pursuant hereto; and

(f)

promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Lender may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02;
provided that: (i) if the Lender so requests, the Borrower shall deliver paper
copies of such documents to the Lender until a written request to cease
delivering paper copies is given by the Lender and (ii) the Borrower shall
notify (which may be by facsimile or electronic mail) the Lender of the posting
of any such documents.

6.03

Notices.  Promptly notify the Lender:

(a)

of the occurrence of any Default;

(b)

of the entry of a judgment in excess of the Threshold Amount against, or the
filing of a proceeding under any Debtor Relief Law by or against, any
Single-Asset Nursing Home Subsidiary;

(c)

of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including the following (to the extent that the same
has resulted or could reasonably be expected to result in a Material Adverse
Effect ):  (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute,





39







--------------------------------------------------------------------------------







litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;

(d)

of the occurrence of any ERISA Event; and

(e)

of any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04

Payment of Obligations.   Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims that, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

6.05

Preservation of Existence, Etc.  (a) Except as the result of a transaction
permitted by Section 7.04 or 7.05, preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization and each jurisdiction in which a material part
of its property is located or the nature of its business so requires; (b) take
all reasonable action to maintain all rights, privileges, permits,
accreditations, certifications, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06

Maintenance of Properties.  Except where a failure to do so could not reasonably
be expected to have a Material Adverse Effect, (a) maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted, (b) make all necessary repairs thereto and renewals and replacements
thereof, and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07

Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies reasonably acceptable to Lender, insurance with respect to
its properties and business in such amounts, with such deductibles and covering
such risks as are (a) customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates, and (b) necessary to ensure that Uninsured
Liabilities of the Borrower or any Subsidiary are not reasonably likely to
result in a Material Adverse Effect.

6.08

Compliance with Laws.  Comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being





40







--------------------------------------------------------------------------------







contested in good faith by appropriate proceedings diligently conducted, or
(b) a failure to comply could not reasonably be expected to have a Material
Adverse Effect.

6.09

Books and Records.  (a) Maintain proper books of record and account in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be, and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

6.10

Inspection Rights.  Permit representatives and independent contractors of the
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Lender (or any of its representatives or independent contractors) may
do any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.

6.11

Use of Proceeds.  Use the proceeds of the Credit Extensions for the Specified
Redemption and for working capital and general corporate purposes (including
permitted Investments) not in contravention of any Law or of any Loan Document.

6.12

Additional Guarantors.  Within 30 days after the end of the fiscal quarter that
any Person becomes a Required Guarantor, notify the Lender and cause such Person
to (a) become a Guarantor by executing and delivering to the Lender a Joinder
Agreement, the other Loan Documents or such other documents as the Lender shall
deem appropriate for such purpose, (b) become a grantor under the Pledge and
Security Agreement by executing and delivering to the Lender a counterpart of
the Pledge and Security Agreement or such other documents as the Lender shall
deem appropriate for such purpose, and execute, deliver or furnish to the Lender
the instruments and certificates contemplated thereby, together with evidence
satisfactory to the Lender and its legal counsel confirming that the security
interests of the Lender in the Collateral of such Person pursuant to the Pledge
and Security Agreement are first priority security interests, subject only to
Permitted Liens, and (c) deliver to the Lender documents of the types referred
to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (a) and (b)), all in form, content and scope reasonably satisfactory to
the Lender.

6.13

Pledged Equity.

Cause (i) 100% of the issued and outstanding Equity Interests of each Domestic
Subsidiary directly owned by any Loan Party and (ii) 65% (or such greater
percentage that, due to a change in an applicable Law after the Closing Date,
(A) could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent and (B) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956 2(c)(2)) and 100% of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956 2(c)(2)) in each Foreign Subsidiary directly owned
by any Loan Party to be subject at all times to a first priority, perfected Lien
in favor of the Lender pursuant to the terms and conditions of the Pledge and
Security Agreement, and, in connection with the foregoing, deliver to the Lender
such other





41







--------------------------------------------------------------------------------







documentation as the Lender may request including, any filings and deliveries to
perfect such Liens and favorable opinions of counsel all in form and substance
reasonably satisfactory to the Lender.  Notwithstanding the foregoing, unless
the Lender otherwise requests, no financing statement shall be required to be
filed by or against any of City Corporation, NHC HealthCare/Lake City, Inc., NHC
HealthCare/Pensacola, Inc., City Center, L.P. or Nutritional Support Services,
LP, so long as (x) City Corporation owns no Equity Interests of a Subsidiary
other than Equity Interest of City Center, L.P. and (y) in each other case, such
Loan Party owns no Equity Interests of a Subsidiary.

6.14

Anti-Corruption Laws.

Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

ARTICLE 7.
NEGATIVE COVENANTS

So long as the Commitment shall be in effect, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:

7.01

Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)

Liens pursuant to any Loan Document, and other Liens securing Indebtedness owed
to the Lender or an Affiliate of the Lender;

(b)

Liens existing on the date hereof and listed on Schedule 7.01 and any renewals
or extensions thereof, provided that the property covered thereby is not
increased and any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);

(c)

Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e)

pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)

deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;





42







--------------------------------------------------------------------------------







(g)

easements, rights-of-way, restrictions and other similar encumbrances affecting
real property that, in the aggregate, are not substantial in amount, and that do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(h)

Liens securing judgments for the payment of money not constituting an Event of
Default under Section 8.01(h) or securing appeal or other surety bonds related
to such judgments;

(i)

Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets (other
than real property); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition
and (iii) such Liens attach to such property concurrently with or within ninety
days after the acquisition thereof;

(j)

Liens securing Indebtedness in respect of real property of any Single-Asset
Nursing Home Subsidiary; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(ii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being financed and (iii) the
Indebtedness secured thereby is non-recourse to the Borrower or any other
Subsidiary other than (A) such Single-Asset Nursing Home Subsidiary and (B)
obligations required of the Borrower or any Subsidiary (other than a
Single-Asset Nursing Home Subsidiary) in connection with any HUD Financings; and

(k)

Liens not otherwise permitted under this Section 7.01 securing Indebtedness in
an aggregate amount not exceeding $5,000,000 outstanding at any one time.

7.02

Investments.  Make any Investment unless (x) such Investment is in the same or a
similar line of business as the Borrower and its Subsidiaries were engaged in on
the Closing Date (or any reasonable extensions or expansions thereof), (y) no
Event of Default shall have occurred and be continuing at the time of such
Investment and (z) after giving effect to such Investment on a Pro Forma Basis
(A) the Loan Parties would be in compliance with the financial covenants set
forth in Section 7.15 and (B) the Consolidated Leverage Ratio would not exceed
1.8:1.0, in each case, recomputed as of the end of the period of the four fiscal
quarters most recently ended for which the Borrower has delivered financial
statements pursuant to Section 6.01(a) or (b); provided, the foregoing shall not
limit:

(a)

Investments held by the Borrower or such Subsidiary in the form of cash and cash
equivalents;

(b)

Investments in existence on the Closing Date identified on Schedule 7.02, and
any refinancing, refunding, renewal or extension of any such Investment that
does not increase the amount thereof;

(c)

Investments of (i) any Loan Party in any other Loan Party, (ii) any Subsidiary
that is not a Loan Party in any other Subsidiary that is not a Loan Party, and
(iii) any Subsidiary that is not a Loan Party in any Loan Party, provided that
any such Investment pursuant to this clause (iii) that constitutes Indebtedness
shall be subordinated to the Obligations on terms and conditions satisfactory to
the Lender, in its discretion;





43







--------------------------------------------------------------------------------







(d)

advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(e)

Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f)

Investments in Premier Group and Premier Plus solely to the extent necessary to
cause Premier Group and Premier Plus to comply with minimum statutory capital
requirements applicable to Premier Group or Premier Plus

(g)

Investments by Premier Group and Premier Plus permitted by applicable law and
consistent with past practices; and

(h)

Other Investments not otherwise permitted under this Section 7.02 in an
aggregate amount not exceeding $25,000,000 outstanding at any one time.

7.03

Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness of an
Single-Asset Nursing Home Subsidiary, except:

(a)

Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets (other than real
property) within the limitations set forth in Section 7.01(i); provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $10,000,000; and

(b)

Indebtedness in respect of real property within the limitations set forth in
Section 7.01(j); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $75,000,000; and

(c)

Indebtedness not otherwise permitted under this Section 7.03 in an aggregate
amount not exceeding $5,000,000 outstanding at any one time.

7.04

Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)

any Subsidiary may merge with (i) the Borrower, provided that the Borrower shall
be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor merges with another Subsidiary, a
Guarantor shall be the continuing or surviving Person;

(b)

any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor;





44







--------------------------------------------------------------------------------







(c)

any Subsidiary that is not a Guarantor may (i) Dispose of all or substantially
all of its assets in a transaction permitted by Section 7.05 (other than one
permitted only by Section 7.05(e)), or (ii) liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lender.

7.05

Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

(a)

Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)

Dispositions of inventory in the ordinary course of business;

(c)

Dispositions of equipment or real property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;

(d)

Dispositions of property by any Subsidiary to the Borrower or to a wholly-owned
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be the Borrower or a Guarantor;

(e)

Dispositions permitted by Section 7.04; and

(f)

Dispositions by the Borrower and its Subsidiaries not otherwise permitted under
this Section 7.05; provided that (i) at the time of such Disposition, no Default
shall exist or would result from such Disposition and (ii) the aggregate book
value of all property Disposed of in reliance on this clause (f) in any fiscal
year shall not exceed an amount equal to seven and a half percent (7.5%) of the
consolidated net worth of the Borrower and its Subsidiaries as of the end of the
immediately preceding fiscal year;

provided, however, that any Disposition pursuant to clauses (a) through (c) and
(f) shall be for fair market value.

7.06

Restricted Payments.  Declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except that
any or all of the following shall be permitted:

(a)

each Subsidiary may make Restricted Payments to the Borrower and to Subsidiaries
(and, in the case of a Restricted Payment by a non-wholly-owned Subsidiary, to
the Borrower and any Subsidiary and to each other owner of capital stock or
other equity interests of such Subsidiary on a pro rata basis based on their
relative ownership interests);

(b)

the Borrower may declare and make dividend payments or other distributions
payable solely in the common stock or other common equity interests of such
Person;

(c)

the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire





45







--------------------------------------------------------------------------------







any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;

(d)

the Borrower may redeem its Equity Interests during the fiscal quarter ending
December 31, 2015 in an aggregate amount not to exceed $170,000,000; provided,
that, (i) no Default exists immediately prior and after giving effect thereto
and (ii) after giving effect to such redemption the Borrower and its
Subsidiaries have Liquidity of at least $30,000,000 (the “Specified
Redemption”);

(e)

the Borrower may declare or pay cash dividends to its stockholders and purchase,
redeem or otherwise acquire shares of its capital stock or warrants, rights or
options to acquire any such shares for cash solely out of 70% of the
consolidated net income of the Borrower and its Subsidiaries arising after
December 31, 2015, taking into account all such transactions on a cumulative
consolidated basis occurring subsequent to that date; provided that in each case
no Default exists or would exist immediately after giving effect to the proposed
transaction;

(f)

the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
warrants or options to acquire any of its common stock or other common equity
from officers, directors and employees with the concurrent issue of new shares
of its common stock or other common equity interests to such officers, directors
and employees; and

(g)

the Borrower may redeem its Equity Interests (other than pursuant to the
Specified Redemption) pursuant to its existing stock redemption plan in effect
on the Closing Date in an aggregate amount not to exceed $25,000,000 during the
term of this Agreement; provided, that, (i) no Default exists immediately prior
and after giving effect thereto, (ii)  after giving effect to such Investment on
a Pro Forma Basis the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.15 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 6.01(a) or (b) and (iii)
after giving effect to such redemption the Borrower and its Subsidiaries have
Liquidity of at least $30,000,000.




7.07

Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08

Transactions with Affiliates.  Enter into any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries.

7.09

Burdensome Agreements.  Enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Subsidiary to make loans, advances or Restricted Payments to the Borrower or any
Guarantor or otherwise to transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Obligations or (iii) of the Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) solely to the extent any such negative pledge





46







--------------------------------------------------------------------------------







relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.10

Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.11

Equity Interests of Premier Group and Premier Plus.  Sell, transfer or convey,
or create, incur, assume or suffer to exist any Lien upon, any of the Equity
Interests of Premier Group or Premier Plus now or hereafter outstanding.  

7.12

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.  

(a)

Amend, modify or change its Organization Documents in a manner adverse to the
Lender.

(b)

Change its fiscal year.

(c)

Without providing ten days prior written notice to the Lender, change the name,
state of formation or form or organization of any Loan Party.

7.13

Sanctions.  Directly or indirectly, use the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, to fund any activities of or business
with any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender or otherwise) of Sanctions.

7.14

Anti-Corruption Laws.  Directly or indirectly use the proceeds of any Credit
Extension for any purpose that would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or other similar legislation in
other jurisdictions.

7.15

Financial Covenants.

(a)

Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of the
end of any fiscal quarter of the Borrower to be greater than 2.25:1.0.

(b)

Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed Charge
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 1.25:1.0.

(c)

Minimum Tangible Net Worth.  Permit the Consolidated Tangible Net Worth at any
time to be less than the sum of (i) 80% of the Consolidated Tangible Net Worth
as of June 30, 2015, plus (ii) an amount equal to 30% of the Consolidated Net
Income earned each full fiscal quarter ending after June 30, 2015 (with no
deduction for net loss in any such fiscal quarter), plus (iii) 75% of the Net
Cash Proceeds of all Equity Issuances by the Borrower after June 30, 2015, minus
(iv) the aggregate amount of Restricted Payments made by the Borrower pursuant
to Sections 7.06(d) and 7.06(e).





47







--------------------------------------------------------------------------------







ARTICLE 8.
EVENTS OF DEFAULT AND REMEDIES

8.01

Events of Default.  Any of the following shall constitute an Event of Default:

(a)

Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b)

Specific Covenants.  The Borrower fails to perform or observe any term, covenant
or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11,
6.12 or 6.13 or Article 7; or

(c)

Other Defaults.  An Event of Default, as described and defined in any Loan
Document, occurs under such Loan Document, or any Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed,
and such failure continues for 30 days after the earlier to occur of (i) the
date on which a Responsible Officer of a Loan Party first learns of such
failure, or (ii) the effective date of notice of such failure given by Lender;
or

(d)

Representations and Warranties.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e)

Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs, under any Swap Contract between a Loan Party and the Lender
or an Affiliate of the Lender that relates to the Obligations or a portion
thereof, an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Borrower or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or





48







--------------------------------------------------------------------------------







(f)

Insolvency Proceedings, Etc.  Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g)

Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h)

Judgments.  There is entered against the Borrower or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by insurance (including self-insurance) as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 15 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i)

ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)

Invalidity of Loan Documents.  Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or ceases to give the Lender
any material part of the Liens purported to be created thereby; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision or any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k)

Change of Control.  There occurs any Change of Control with respect to the
Borrower.

Notwithstanding the foregoing, no event described in the preceding
subsections (f), (g) or (h) of this Section 8.01 that occurs with respect to a
Single-Asset Nursing Home Subsidiary shall constitute an Event of Default if
(i) not more than three Single-Asset Nursing Home Subsidiaries are affected by
such events prior to the Maturity Date, and (ii) the occurrence of such events
with respect to such Single-Asset





49







--------------------------------------------------------------------------------







Nursing Home Subsidiaries, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

8.02

Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:

(a)

declare the Commitment to be terminated, whereupon the Commitment shall be
terminated;

(b)

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)

require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

(d)

exercise all rights and remedies available to it under the Loan Documents or
applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the Commitment shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Lender.

8.03

Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Lender in such
order as it elects in its sole discretion, provided, in any event, if the
Obligations include Swap Obligations, no proceeds of Collateral or payments
received by the Lender pursuant to any Loan Document or Guaranty shall be
allocated to any holder of such Swap Obligations to the extent such Guaranty is
made by, or such Collateral is held by, a Person that is not an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligations.

ARTICLE 9.
GUARANTY

9.01

The Guaranty.  Each of the Guarantors hereby jointly and severally guarantees to
each Lender, the L/C Issuer and each other holder of Obligations as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether





50







--------------------------------------------------------------------------------







at extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

9.02

Obligations Unconditional.  The obligations of the Guarantors under Section 9.01
are joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or other documents relating to the Obligations, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 9.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
 Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other Loan
Party for amounts paid under this Article IX until such time as the Obligations
have been paid in full and the Commitments have expired or terminated.  Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by Law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:

(a)

at any time or from time to time, without notice to any Guarantor, the time for
any performance of or compliance with any of the Obligations shall be extended,
or such performance or compliance shall be waived;

(b)

any of the acts mentioned in any of the provisions of any of the Loan Documents
or other documents relating to the Obligations shall be done or omitted;

(c)

the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d)

any Lien granted to, or in favor of, the Lender or any other holder of the
Obligations as security for any of the Obligations shall fail to attach or be
perfected; or

(e)

any of the Obligations shall be determined to be void or voidable (including for
the benefit of any creditor of any Guarantor) or shall be subordinated to the
claims of any Person (including any creditor of any Guarantor).




With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Lender or any other holder of the
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.




9.03

Reinstatement.  The obligations of each Guarantor under this Article IX shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person





51







--------------------------------------------------------------------------------







in respect of the Obligations is rescinded or must be otherwise restored by any
holder of any of the Obligations, whether as a result of any Debtor Relief Law
or otherwise, and each Guarantor agrees that it will indemnify the Lender and
each other holder of the Obligations on demand for all reasonable costs and
expenses (including the fees, charges and disbursements of counsel) incurred by
the Lender or such holder of the Obligations in connection with such rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

9.04

Certain Additional Waivers.  Each Guarantor agrees that such Guarantor shall
have no right of recourse to security for the Obligations, except through the
exercise of rights of subrogation pursuant to Section 9.02 and through the
exercise of rights of contribution pursuant to Section 9.06.

9.05

Remedies.

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Lender and the other holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as specified in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 9.02)
for purposes of Section 9.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 9.01.  The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Pledge and
Security Agreement and that the holders of the Obligations may exercise their
remedies thereunder in accordance with the terms thereof.

9.06

Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.




9.07

Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IX is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

9.08

Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IX by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IX
voidable under applicable Debtor Relief Laws, and not for any greater amount).
 The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full.  Each Loan Party





52







--------------------------------------------------------------------------------







intends this Section to constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Loan Party for all purposes of the Commodity Exchange Act.

ARTICLE 10.
MISCELLANEOUS

10.01

Amendments; Etc.  No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Lender and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

10.02

Notices and Other Communications; Facsimile Copies.  

(a)

General.  Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission).  All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices to the applicable party on
Schedule 10.02; or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other party.
 All notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the telephone number specified for notices to the
applicable party on Schedule 10.02, or to such other telephone number as shall
be designated by such party in a notice to the other party  All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Lender pursuant to Article 2 shall not be effective until actually received by
the Lender.  In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

(b)

Effectiveness of Facsimile Documents and Signatures.  The words “delivery”,
“execute”, “execution”, “signed”, “signature” and words of like import in any
Loan Document or any other document executed in connection herewith shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the Lender, or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Laws,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Lender is not
obligated to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Lender pursuant to procedures approved by it;
and provided further, without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.  





53







--------------------------------------------------------------------------------







(c)

Electronic Communications.  Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Lender.  The Lender or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Lender otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt  of an acknowledgement by the intended recipient (such
as by the “return receipt requested” function, as available, return email
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(d)

Reliance by Lender.  The Lender shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Lender, its Affiliates, and their respective officers, directors, employees,
agents and attorneys-in-fact from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other
communications with the Lender may be recorded by the Lender, and the Borrower
hereby consents to such recording.




10.03

No Waiver; Cumulative Remedies.  No failure by the Lender to exercise, and no
delay by the Lender in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition
of the Default Rate) preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

10.04

Attorney Costs, Expenses and Taxes.  The Borrower agrees (a) to pay or reimburse
the Lender for all costs and expenses incurred in connection with the
development, preparation, negotiation, execution and delivery and the
administration of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) all
out-of-pocket expenses incurred by the Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (c) to pay or reimburse the Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and





54







--------------------------------------------------------------------------------







during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs.  The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Lender and the cost of independent public accountants and other outside experts
retained by the Lender.  All amounts due under this Section 10.04 shall be
payable within ten Business Days after demand therefor.  The agreements in this
Section shall survive the termination of the Commitment and repayment,
satisfaction or discharge of all other Obligations.

10.05

Indemnification; Damage Waiver.  (a)

Indemnification.  Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold harmless the Lender, its
Affiliates, and their respective directors, officers, employees, counsel, agents
and attorneys-in-fact (collectively the “Indemnitees”) from and against, and
hold each Indemnitee harmless from, any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including Attorney Costs) of any kind or nature
whatsoever that may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) the Commitment or any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  All amounts due under this Section 10.05 shall
be payable within ten Business Days after demand therefor.  The agreements in
this Section shall survive the termination of the Commitment and the repayment,
satisfaction or discharge of all the other Obligations.

(b)

Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.





55







--------------------------------------------------------------------------------







10.06

Payments Set Aside.  To the extent that any payment by or on behalf of any Loan
Party is made to the Lender, or the Lender exercises its right of set-off, and
such payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.

10.07

Successors and Assigns.

(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Lender
and the Lender may not assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (c) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (c) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)

The Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Commitment, the Loans and L/C Obligations at the time owing to
it) pursuant to documentation acceptable to the Lender and the assignee, it
being understood and agreed that with respect to any Letters of Credit
outstanding at the time of any such assignment, the Lender may sell to the
assignee a ratable participation in such Letters of Credit.  From and after the
effective date specified in such documentation, such Eligible Assignee shall be
a party to this Agreement and, to the extent of the interest assigned by the
Lender, have the rights and obligations of the Lender under this Agreement, and
the Lender shall, to the extent of the interest so assigned, be released from
its obligations under this Agreement (and, in the case of an assignment of all
of the Lender’s rights and obligations under this Agreement, shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment, and shall continue to have all
of the rights provided hereunder to the Lender in its capacity as issuer of any
Letters of Credit outstanding at the time of such assignment).  Upon request,
the Borrower (at its expense) shall execute and deliver new or replacement Notes
to the Lender and the assignee, and shall execute and deliver any other
documents reasonably necessary or appropriate to give effect to such assignment
and to provide for the administration of this Agreement after giving effect
thereto.

(c)

The Lender may at any time, without the consent of, or notice to, the Borrower,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of the Lender’s rights or obligations under this Agreement
(including all or a portion of its Commitment or the outstanding Letters of
Credit or the Loans or the reimbursement obligations in respect of Letters of
Credit); provided that (i) the Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the
Borrower for the performance of





56







--------------------------------------------------------------------------------







such obligations and (iii) the Borrower shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under this Agreement.  Any agreement or instrument pursuant to which the Lender
sells such a participation shall provide that the Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any  provision of this Agreement; provided that such agreement or
instrument may provide that the Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification that would
(i) postpone any date upon which any payment of money is scheduled to be made to
such Participant, or (ii) reduce the principal, interest, fees or other amounts
payable to such Participant (provided, however, that the Lender may, without the
consent of the Participant, (A) amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or Letter of Credit reimbursement
obligation or to reduce any fee payable hereunder and (B) waive the right to be
paid interest at the Default Rate), or (iii) release any Guarantor from the
Guaranty or the whole or any material part of the Collateral.  Subject to
subsection (d) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were the Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were the Lender.

(d)

A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
provide to the Lender such tax forms prescribed by the IRS as are necessary or
desirable to establish an exemption from, or reduction of, U.S. withholding tax.

(e)

The Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under the Note, if any) to
secure obligations of the Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.

(f)

As used herein, the following terms have the following meanings:

“Eligible Assignee” means  (a) an Affiliate of the Lender; (b) an Approved Fund;
and (c) any other Person (other than a natural person) approved by the Borrower
(such approval not to be unreasonably withheld or delayed); provided that no
such approval shall be required if an Event of Default has occurred and is
continuing.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender or (c) an entity or an Affiliate of an
entity that administers or manages the Lender.





57







--------------------------------------------------------------------------------







10.08

Treatment of Certain Information; Confidentiality.  (a)

Treatment of Certain Information.  The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over such Person (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Lender on a nonconfidential basis from a source
other than the Borrower.  For purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Lender on a nonconfidential basis prior to disclosure by any Loan Party,
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b)

Press Releases.  The Loan Parties and their Affiliates agree that they will not
in the future issue any press releases or other public disclosure using the name
of the Lender or its Affiliates or referring to this Agreement or any of the
Loan Documents (other than in filings with the Securities and Exchange
Commission and other applicable regulatory authorities and stock exchanges)
without the prior written consent of the Lender, unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under law and
then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

(c)

Customary Advertising Material.  The Loan Parties consent to the publication by
the Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

10.09

Set-off.  In addition to any rights and remedies of the Lender provided by law,
upon the occurrence and during the continuance of any Event of Default, the
Lender is authorized at any time and from time to time, without prior notice to
the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, the Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
the Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Lender shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness.  The Lender agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect





58







--------------------------------------------------------------------------------







the validity of such set-off and application.  Notwithstanding the provisions of
this Section 10.09, if at any time the Lender or any of its respective
Affiliates maintains one or more deposit accounts for the Borrower or any other
Loan Party into which Medicare and/or Medicaid receivables and other
governmental healthcare receivables are deposited, such Lender or its Affiliates
shall waive the right of setoff set forth herein.  Such deposit accounts shall
be in the name of the provider/supplier only and only the provider/supplier may
issue instructions on such accounts.  

10.10

Interest Rate and Loan Charge Limitations.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest and loan charges paid or
agreed to be paid under the Loan Documents shall not exceed the maximum amounts
of non-usurious interest or permissible loan charges, as applicable, permitted
by applicable Law.  If the Lender shall receive interest or loan charges in an
amount that exceeds the maximum amount permitted by applicable Law, the excess
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the amount of any
interest or loan charges contracted for, charged or received by the Lender
exceeds the maximum amount permitted by applicable Law, the Lender may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest or
loan charges, as the case may be, throughout the contemplated term of the
Obligations hereunder.

10.11

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

10.12

Integration.  This Agreement, together with the other Loan Documents, comprises
the complete and integrated agreement of the parties on the subject matter
hereof and thereof and supersedes all prior agreements, written or oral, on such
subject matter.  In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Lender in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

10.13

Survival of Representations and Warranties.  All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof.  Such representations and
warranties have been or will be relied upon by the Lender, regardless of any
investigation made by the Lender or on its behalf and notwithstanding that the
Lender may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

10.14

Severability.  If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

10.15

Governing Law; Jurisdiction; Etc.  (a) GOVERNING LAW.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS





59







--------------------------------------------------------------------------------







EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF TENNESSEE.

(b)

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE LENDER OR ANY RELATED PARTY IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF TENNESSEE SITTING IN
DAVIDSON COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE MIDDLE DISTRICT
OF TENNESSEE, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TENNESSEE STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION

(c)

WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)

SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.16

Waiver of Right to Trial by Jury.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY





60







--------------------------------------------------------------------------------







OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.17

No Advisory or Fiduciary Responsibility.    In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that:  (a) (i) the services regarding this
Agreement provided by the Lender and any Affiliate thereof are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Lender and its Affiliates, on
the other hand, (ii) each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Lender and its Affiliates each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary, for Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (ii) neither the Lender nor any of its
Affiliates has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Lender and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the other Loan Parties and their respective Affiliates, and neither the Lender
nor any of its Affiliates has any obligation to disclose any of such interests
to the Borrower, any other Loan Party or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrower and each other Loan
Party hereby waives and releases any claims that it may have against the Lender
or any of its Affiliates with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

10.18

USA Patriot Act Notice.  The Lender hereby notifies the Borrower and the other
Loan Parties that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow the Lender to identify each Loan Party in
accordance with the Patriot Act.  The Borrower and the Loan Parties agree to,
promptly following a request by the Lender, provide all such other documentation
and information that the Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

10.19

Subordination of Intercompany Indebtedness.  Each Loan Party (a “Subordinating
Loan Party”) agrees that the payment of all obligations and indebtedness,
whether principal, interest, fees and other amounts and whether now owing or
hereafter arising, owing to such Subordinating Loan Party by any other Loan
Party is expressly subordinated to the payment in full in cash of the
Obligations.  If the Lender so requests, any such obligation or indebtedness
shall be enforced and performance received by the Subordinating Loan Party as
trustee for the holders of the Obligations and the proceeds thereof shall





61







--------------------------------------------------------------------------------







be paid over to the holders of the Obligations on account of the Obligations,
but without reducing or affecting in any manner the liability of the
Subordinating Loan Party under this Agreement or any other Loan Document.
 Without limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to any
such obligations and indebtedness, provided, that in the event that any Loan
Party receives any payment of any such obligations and indebtedness at a time
when such  payment is prohibited by this Section, such payment shall be held by
such Loan Party, in trust for the benefit of, and shall be paid forthwith over
and delivered, upon written request, to the Lender.

10.20

Time of the Essence.  Time is of the essence of the Loan Documents.

10.21

Entire Agreement.  This Agreement and the other Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties.  There are
no unwritten oral agreements between the parties.

[This space left blank intentionally; signatures begin next page]





62







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

NATIONAL HEALTHCARE CORPORATION,

a Delaware corporation




By:

/s/ John K. Lines

Name:  John K. Lines

Title:

Sr. VP, General Counsel, Secretary




GUARANTORS:

NHC/DELAWARE, INC.,

a Delaware corporation




By:

/s/ R. Mike Ussery

Name:

R. Mike Ussery

Title:

Vice President




NHC/OP, L.P.,

a Delaware limited partnership




By:

/s/ Steve F. Flatt

Name:

Steve F. Flatt

Title:

Vice President




NHC DELAWARE INVESTMENTS INC.,

a Delaware corporation




By:

/s/ Charlotte Swafford

Name:

Charlotte A. Swafford

Title:

VP and Treasurer




CITY CORPORATION,

a Tennessee corporation




By:

/s/ John K. Lines

Name:

John K. Lines

Title:

Secretary




NHC HEALTHCARE/LAKE CITY, INC.,

a Florida corporation




By:

/s/R. Mike Ussery

Name:

R. Mike Ussery

Title:

President




NHC HEALTHCARE/PENSACOLA, INC.,

a Florida corporation




By:

/s/ R. Mike Ussery

Name:

R. Mike Ussery

Title:

President











--------------------------------------------------------------------------------







CITY CENTER, LTD.,

a Tennessee limited partnership




By:

/s/ John K. Lines

Name:

John K. Lines

Title:

Secretary of the GP




NUTRITIONAL SUPPORT SERVICES, LP,

a Tennessee limited partnership




By:

/s/ Steve F. Flatt

Name:

Steve F. Flatt

Title:

Vice President of the GP




NATIONAL HEALTH REALTY, LLC

a Delaware limited liability company




By:

/s/ Steve F. Flatt

Name:

Steve F. Flatt

Title:

Vice President of the GP of Its Sole Member











2







--------------------------------------------------------------------------------







LENDER:

BANK OF AMERICA, N.A.

By:

/s/ H. Hope Walker

Name:

H. Hope Walker

Title:

V.P.





3





